Citation Nr: 1235487	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2012 and September 2012, the Board received new evidence from the appellant, including VA treatment records, a VA social worker statement, and information about his military unit.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In written statements dated in August 2012 and September 2012, the appellant and his representative, respectively, waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for additional development.  The appellant asserts that he has PTSD due to several incidents in service.  In a July 2006 stressor statement, the appellant stated that he arrived in the country of Vietnam on June 18, 1969.  He stated that he arrived at his unit about one week later.  On his second day there, he went on an artillery raid from his base camp.  He stated that they received sniper fire shortly after they set up their guns.  He stated that he could hear bullets whizzing by his head.  At the August 2012 Board hearing, the appellant reported that he was in an artillery raid the second day in the country.  (August 2012 Board Hearing Transcript (Tr.) at page 4.)  He reported that he went on fire missions every day.  (Id.)  As a second stressor, the appellant reported that he went on rest and recuperation (R & R) to Hong Kong and when he got back he discovered that his unit had sustained casualties.  He reported that he has feelings of guilt of not being there.  (August 2012 Board Hearing Transcript at page 14.)  As a third stressor, the appellant stated that he went on a fire mission when he had three days left in the country and his unit was mortared from a village 400 to 500 yards away.  He also reported that South Vietnamese tanks fired on them and that a friend lost his arm.  

In an October 2006 memorandum, the RO made a formal finding of a lack of information required to verify stressors in connection with the PTSD claim.  However, during the course of the appeal, 38 C.F.R. § 3.304(f) was amended to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or contract equivalent confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (2010).  As the appellant's claim was not decided by the Board prior to July 12, 2010, the amended version of 38 C.F.R. § 3.304(f) is applicable.  Id.  A December 2001 VA mental status examination report indicates the appellant reported being attacked frequently in Vietnam.  The appellant has submitted general records regarding his unit.  The Veteran's DD Form 214 reflects that the Veteran served in Vietnam from June 18, 1969 to June 17, 1970, and that his military occupational specialty was basic field artillery.  As the appellant has reported stressors related to hostile military activity, a new VA examination and opinion would be useful in adjudicating the appeal.

The Board notes that following the September 2008 statement of the case, the appellant was evaluated at a VA psychiatric examination in December 2010.  The VA examiner found that the appellant did not have PTSD.  There is no indication the RO readjudicated the claim and issued a supplemental statement of the case following receipt of the new VA examination.  Thus, on remand, this evidence should be considered by the Agency of Original Jurisdiction (AOJ) prior to readjudication of the claim.  

The December 2010 VA examination report indicates that the appellant did not have a diagnosis of PTSD.  However, VA treatment records indicate the appellant had an Axis I diagnosis of PTSD.  See e.g. July 2012 VA treatment record.  

Finally, the evidence submitted by the appellant at the August 2012 Board hearing included the July 2012 VA psychiatry outpatient note indicating that the appellant had a diagnosis of PTSD.  The record and the appellant's statement at the hearing indicate that the appellant has continued to receive VA psychiatric treatment, including treatment for PTSD.  The VA treatment records in the file only date to November 2006.  Consequently, the appellant's complete VA treatment records from November 2006 to present would be useful in adjudicating the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from November 2006 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, the appellant should be afforded a VA examination to determine the following:

* Determine the nature and diagnosis of all acquired psychiatric disability(ies) found, to include PTSD.

* The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (meaning likelihood of at least 50%) that the appellant has an acquired psychiatric disability, to include PTSD due to fear of hostile military activity, that is causally related to his military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


